Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.
Claims 1-11 and 15-22 remain pending in the application.
The bracketed removal of [[in face-to-face registration]] of Claim 1 is improper since the phrase is greater than five characters, See MPEP 714 (c) (2). This section will be deleted by Examiner’s Amendment below.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles Cypher on 02/23/2021.
The application has been amended as follows: 
	CLAIMS
Claim 1, Section F has been amended to delete the phrase “[[in face-to-face registration]]” in Line 7 of Section F.

Allowable Subject Matter
Claims 1-11 and 15-22 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J GITLIN whose telephone number is (571)270-5525.  The examiner can normally be reached on Monday through Thursday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.J.G/Examiner, Art Unit 3635         

/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635